Citation Nr: 0717217	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized guerrilla and combination service 
from November 15, 1944 to February 27, 1946.  He died in 
March 1978.  The appellant is the veteran's surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.


FINDING OF FACT

Koch's, far advanced, or pulmonary tuberculosis, the cause of 
the veteran's death, were not present in service or for many 
years after service, and have not been shown to be related to 
service or any disability of service origin.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication VCAA notice by 
letter dated in January 2004.  In the notice, the appellant 
was informed of the type of evidence needed to substantiate 
the claim of service connection for the cause of the 
veteran's death, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; and 
evidence of a relationship between the veteran's death and 
the injury or disease or event, causing an injury or disease, 
during service.  The appellant was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  She was also asked to 
submit evidence, which would include that in her possession, 
in support of her claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.
 
As for content of the notices, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  
To the extent that the notice did not discuss effective 
dates, as the claim of service connection for the cause of 
death is denied, there can be no possibility of any prejudice 
to the appellant with respect to any such defect in the 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that any particular aspect of the notice came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect has been cured 
without prejudice to the appellant because she had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, she had the opportunity to 
submit additional argument and evidence; she submitted 
additional evidence on several occasions, the claim was 
readjudicated in a July 2005 statement of the case; and the 
veteran advised in July 2006 that she had no additional 
evidence to submit.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO undertook a reasonably exhaustive search for the 
veteran's service medical records, and any further efforts 
are not justified.  The appellant stated that she had no more 
evidence to submit in a July 2006 statement.  

The RO obtained post-service private and VA medical records 
identified by the appellant.  There is no indication of the 
existence of additional evidence to substantiate the claim, 
and no further assistance to the appellant in developing the 
facts pertinent to the issue is required to comply with the 
duty to assist.  

The RO did not obtain an opinion regarding whether the cause 
of the veteran's death was related to service.  The Board 
also specifically declines to undertake further development 
to obtain a medical opinion with respect to the claim because 
there is no evidence of treatment for a disorder that 
resulted in the veteran's death either in service or for 
years following service.  Thus, there is no indication that 
the veteran's death was related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
supporting service medical records and any nexus statements 
in the post-service treatment records, any opinion relating 
the veteran's death to service would be speculative.  Service 
connection, including for the cause of death may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2006).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).

Analysis

The appellant generally contends that the veteran's fatal 
illnesses that led to his death were related to his service 
during World War II.  

As a general rule, service connection is granted for 
disabilities that were incurred in or aggravated by service, 
or were proximately due to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

In addition, peptic ulcer disease may be presumed to have 
been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's separation from service, while pulmonary 
tuberculosis may be presumed to have been incurred in service 
if it was manifested to a compensable (10 percent) degree 
within three years of the veteran's separation from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (2006).

The veteran's service medical records are limited to a Report 
of Physical Examination Prior to Discharge dated in February 
1946.  The Discharge Examination Report is silent as to 
complaints, treatment or findings of pulmonary tuberculosis 
or any other disease, illness, or injury, with the exception 
of a report of history of malaria in 1942, but without 
residual disability.  The veteran's lungs were noted to have 
been "normal."  It was also noted that a chest x-ray 
produced negative findings.  

In July 1954, the veteran filed a claim of entitlement to 
service connection for several disabilities, including 
pulmonary tuberculosis.  In support of his claim, he 
submitted a statement from a physician, Dr. Enrique L. Ruiz, 
dated in September 1954.  In the statement, Dr. Ruiz 
indicated that he had treated the veteran since March 1953 
for incipient pulmonary tuberculosis.  Dr. Ruiz noted that 
there had been a history of hemoptysis due to maltreatment by 
Japanese occupation soldiers in 1942.  

In a January 1955 rating decision, the RO denied the 
veteran's claim for service connection for pulmonary 
tuberculosis finding that it had not been shown in service or 
within the regulatory period available.  

The veteran died in March 1978 at the age of 69.  At the time 
of the veteran's death, service connection was not in effect 
for any disabilities.  

There is of record a copy of the veteran's Certificate of 
Death dated in March 1978, that was certified as a true copy 
in April 1978 and received in June 1978.  As certified by Dr 
Luis L. Aguirre, this copy of the Certificate of Death 
indicates that the cause of death was "Kocks far advanced."  

In a statement dated in May 1978 and received in June 1978, 
Dr. Luis L. Aguirre certified that the veteran had been 
confined to the Philippine Medical Care Commission Community 
Hospital from January 2, 1978 to January 12, 1978 for 
pulmonary tuberculosis, far advanced, and was discharged with 
improvement to continue treatment at home.  The statement 
indicated further that the veteran's condition deteriorated 
and he died in March 1978.  

In October 2003, the appellant filed the current claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, the appellant has submitted several 
documents.  For purposes of clarity, these documents are 
numbered and described as follows:

1.  Statements dated in September 2003 and February 2004 
from Dr. Luis L. Aguirre certifying that the veteran had 
been treated for recurrent bouts of cough with hemaptysis 
since July 1968 up to the time of his death in March 1978.  
It further indicated that the veteran's past diseases 
included malaria, peptic ulcers, and gastritis.  

2.  A Certification dated in September 2003 from the 
Office of the Local Civil Registrar in Mandaon, Masbate, 
indicating the registration of the death of the veteran in 
March 1978 at age 60, showing the cause of death to have 
been asthma.  

3.  A copy of the veteran's Certificate of Death dated in 
March 1978 and certified as a true copy in November 2003.  
As certified by Dr Luis L. Aguirre, this copy of the 
Certificate of Death indicates that the immediate cause of 
death was "Kocks far advanced, asthma," and that the 
underlying cause of death was "gastric pain, peptic 
ulcer, and malaria."
4.  A statement dated in April 2005 from Dr. Ricardo M. 
Lazaga, Jr., M.D. certifying that he had treated the 
veteran at his home in March 1978 for "epigastric pain 
with accompanying melena," and a "history of contacted 
malaria infection during World War II."  It was indicated 
that the final diagnoses were "peptic ulcer (active) and 
rule out malarial infection, recurrent."  

5.  An undated handwritten statement received in June 2005 
from Asuncion L. Cruz, M.D. in which she certifies that 
she had treated the veteran since September 1946 due to 
malaria, beri beri and peptic ulcer, and that he was given 
needed medicine to alleviate his suffering, and was 
advised for further check-up to monitor his health 
condition.  

Subsequent to these submissions by the appellant, the RO 
obtained information from the Professional Regulations 
Commission pertaining to Dr. Ricardo M. Lazaga, Jr. and Dr. 
Asuncion L. Cruz.  This information indicates that Dr. Lazaga 
was not registered as a physician until May 1978, and Dr. 
Cruz was not registered as a physician until April 1963.  

As noted above, the appellant has contended that the 
veteran's death was related to a disease or injury that had 
been incurred in service.  She has specifically suggested 
that the causes of the veteran's death were malaria, beri 
beri, peptic ulcer disease, and pulmonary tuberculosis, and 
that the medical evidence that she has produced shows that 
these disorders were first manifest in service or within a 
presumptive period following service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312.

Initially, the Board notes that the service medical records 
fail to show that the veteran had incurred any disease or 
injury in service.  Although his service medical records 
noted treatment for malaria in 1942, this was prior to his 
recognized service, and there is no record of treatment from 
1944 to 1946 to show aggravation during service.  To the 
contrary, the separation examination specified that there 
were no residuals.  

The veteran's Certificate of Death received in June 1978 
showed that the cause of death was Koch's far advanced.  
Although the appellant more recently submitted another death 
certificate certified by the Municipal Registrar in September 
2003 showing the cause of death to be asthma, and another 
copy of a Certificate of Death certified as a true copy in 
November 2003, showing the cause of death to have been Koch's 
far advanced, asthma, gastric pain due to peptic ulcer, and 
malaria, the Board has put considerably more weight on the 
Certificate of Death received in June 1978.  Essentially, the 
earlier June 1978 copy was more contemporaneous to the 
veteran's death.  Moreover, the Certificate of Death received 
in June 1978 was supported by a separate contemporaneous 
medical certification from the same physician who was the 
certifying physician on the death certificate, Dr. Aguirre.  
This statement clearly corroborated the Certificate of Death.  

The Board finds that the preponderance of the evidence shows 
that the cause of the veteran's death was Koch's disease or 
pulmonary tuberculosis, and that there is no competent 
medical evidence showing that the veteran was treated for 
Koch's disease or pulmonary tuberculosis in service or within 
three years of discharge.  The veteran's discharge physical 
showed normal lung findings and a negative x-ray study.  
Significantly, the earliest findings of pulmonary 
tuberculosis were in a statement from Dr. Enrique L. Ruiz, 
dated in September 1954 documenting treatment for that 
disorder in March 1953, over six years following the 
veteran's separation from service.  

The appellant has made assertions regarding the cause of the 
veteran's death and has submitted various medical documents 
purporting to establish her allegations.  Although the 
appellant has asserted that the veteran's death was caused by 
a disease that he had incurred in service, she is not 
competent to render a medical opinion on the etiology of the 
cause of death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

The medical certifications submitted by the appellant from 
Dr. Cruz and Dr. Lazaga have been duly considered.  The Board 
finds, however, that these documents are of little probative 
weight if not inherently incredible.  Significantly, Dr. Cruz 
indicated that she had treated the veteran in September 1946, 
yet she was not registered as a physician until 1963.  Dr. 
Lazaga's certification indicated that he had treated the 
veteran, including the prescribing of medication, in March 
1978, yet he was not registered as a physician until May 
1978.  

Even if the other alleged causes of death of asthma, malaria, 
and peptic ulcer disease as noted on the death certificates 
offered subsequent to 1978 were to be considered, service 
connection for the cause of the veteran's death would still 
not be established because there is no competent evidence 
linking these disorders to the veteran's military service.  

On the other hand, the Board notes that there is no evidence 
of the veteran's fatal disabilities in the service medical 
records, as well as the 32 year time gap between the 
veteran's period of service and his ultimate demise.  
Moreover, during that extended time frame there is no 
evidence that would suggest that the fatal disease was in any 
way related to service.  The Board must find that Koch's or 
pulmonary tuberculosis, the immediate cause of the veteran's 
death, were not present in service or for many years after 
service, and were not related to service or any disability of 
service origin.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


